Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 1 of 16 Page ID #:104




  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10                                 SOUTHERN DIVISION
 11

 12    MARINE AND BOND INSURANCE
 13    AGENCY, INC., dba AMERICAN
       MARINE INSURANCE,
 14                                                Case No.: 8:20-cv-00067-JVS-JDEx
             Plaintiff,
 15                                                STIPULATED PROTECTIVE ORDER
                    v.
 16                                                Magistrate Judge: Early
       CLAYTON HUBBELL, et al.,
 17
             Defendants.
 18
            Pursuant to the parties’ Stipulation (Dkt. 17), and good cause appearing there-
 19
      for, the Court hereby FINDS and ORDERS as follows:
 20
      1.    PURPOSES AND LIMITATIONS
 21
            Discovery in this action is likely to involve production of confidential, proprie-
 22
      tary, or private information for which special protection from public disclosure and
 23
      from use for any purpose other than pursuing this litigation may be warranted. Accord-
 24
      ingly, the parties stipulate to and petition the Court to enter the following Stipulated
 25
      Protective Order. The parties acknowledge this Order does not confer blanket protec-
 26
      tions on all disclosures or responses to discovery and that the protection it affords from
 27

 28

      Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                               1            No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 2 of 16 Page ID #:105




  1   public disclosure and use extends only to the limited information or items entitled to
  2   confidential treatment under the applicable legal principles.
  3   2.    GOOD CAUSE STATEMENT
  4         This action is likely to involve trade secrets, confidential employment records,
  5   customer and pricing lists and other valuable research, development, commercial, fi-
  6   nancial, technical or proprietary information for which special protection from public
  7   disclosure and from use for any purpose other than prosecution of this action is war-
  8   ranted. Such confidential and proprietary materials and information consist of, among
  9   other things, confidential employment records, confidential customer information, con-
 10   fidential customer lists, confidential financial information, information regarding con-
 11   fidential business practices, or other confidential research, development, or commercial
 12   information (including information implicating privacy rights of third parties), infor-
 13   mation otherwise generally unavailable to the public, or which may be privileged or
 14   otherwise protected from disclosure under state or federal statutes, court rules, case
 15   decisions, or common law. To expedite the flow of information, to facilitate the prompt
 16   resolution of disputes over confidentiality of discovery materials, to adequately protect
 17   information the parties may keep confidential, to ensure that the parties are permitted
 18   reasonable necessary uses of such material to prepare for and in the conduct of trial, to
 19   address their handling at the end of the litigation, and serve the ends of justice, a pro-
 20   tective order for such information is justified. It is the intent of the parties that infor-
 21   mation will not be designated as confidential for tactical reasons and that nothing be so
 22   designated without a good faith belief it has been maintained in a confidential, non-
 23   public manner, and there is good cause why it should not be part of the public record.
 24   3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 25         The parties further acknowledge, as set forth in Section 14.3, below, this Stipu-
 26   lated Protective Order does not entitle them to file confidential information under seal;
 27   Local Civil Rule 79-5 sets forth the procedures that must be followed and the standards
 28

      Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                2            No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 3 of 16 Page ID #:106




  1   applied when a party seeks permission from the court to file material under seal. There
  2   is a strong presumption that the public has a right of access to judicial proceedings and
  3   records in civil cases. In non-dispositive motions, good cause must be shown to support
  4   a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
  5   1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir.
  6   2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999)
  7   (even stipulated protective orders require good cause showing), and a specific showing
  8   of good cause or compelling reasons with proper evidentiary support and legal justifi-
  9   cation, must be made regarding Protected Material that a party seeks to file under seal.
 10   The parties’ mere designation of Disclosure or Discovery Material as CONFIDEN-
 11   TIAL does not— without the submission of competent evidence by declaration, estab-
 12   lishing that the material sought to be filed under seal qualifies as confidential, privi-
 13   leged, or otherwise protectable—constitute good cause.
 14         Further, if a party requests sealing related to a dispositive motion or trial, then
 15   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 16   sought shall be narrowly tailored to serve the specific interest to be protected. See Pin-
 17   tos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or
 18   type of information, document, or thing sought to be filed or introduced under seal, the
 19   party seeking protection must articulate compelling reasons, supported by specific facts
 20   and legal justification, for the requested sealing order. Again, competent evidence sup-
 21   porting the application to file documents under seal must be provided by declaration.
 22         Any document that is not confidential, privileged, or otherwise protectable in its
 23   entirety will not be filed under seal if the confidential portions can be redacted. If doc-
 24   uments can be redacted, then a redacted version for public viewing, omitting only the
 25   confidential, privileged, or otherwise protectable portions of the document, shall be
 26   filed. Any application that seeks to file documents under seal in their entirety should
 27   include an explanation of why redaction is not feasible.
 28

      Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                                3           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 4 of 16 Page ID #:107




  1   4.      DEFINITIONS
  2           4.1 Action: The above-captioned action, Case No. 8:20-cv-00067-JVS-JDEx.
  3           4.2 Challenging Party: a Party or Non-Party that challenges the
  4           designation of information or items under this Order.
  5           4.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
  6   is generated, stored or maintained) or tangible things that qualify for protection under
  7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause State-
  8   ment.
  9           4.4 “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” Information or Items:
 10   “extremely sensitive “Confidential Information or Items,” disclosure of which to an-
 11   other Party or Non-Party would create a substantial risk of serious harm that could not
 12   be avoided by less restrictive means.
 13           4.5 Counsel: Outside Counsel of Record (and their support staff), and House
 14   Counsel (and their support staff).
 15           4.6 Designating Party: a Party or Non-Party that designates information or items
 16   it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
 17   “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
 18           4.7 Disclosure or Discovery Material: all items or information, regardless of the
 19   medium or manner in which it is generated, stored, or maintained (including testimony,
 20   transcripts, and tangible things), that are produced or generated in disclosures or re-
 21   sponses to discovery.
 22           4.8 Expert: a person with specialized knowledge or experience in a matter per-
 23   tinent to the litigation retained by a Party or its counsel to serve as an expert witness or
 24   as a consultant in this Action.
 25           4.9 House Counsel: attorneys who are employees of a party to this Action.
 26   House Counsel does not include Outside Counsel of Record or any other outside coun-
 27   sel.
 28

      Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                4            No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 5 of 16 Page ID #:108




  1          4.10 Non-Party: any natural person, partnership, corporation, association, or
  2   other legal entity not named as a Party to this action.
  3          4.11 Outside Counsel of Record: attorneys who are not employees of a party to
  4   this Action but are retained to represent a party to this Action and have appeared on
  5   behalf of that party or are affiliated with a law firm that has appeared on behalf of that
  6   party, and this includes all their support staff.
  7          4.12 Party: any party to this Action, including all its officers, directors, employ-
  8   ees, staff, affiliates, contractors, consultants, and retained experts.
  9          4.13 Producing Party: any Party or Non-Party that produces Disclosure or Dis-
 10   covery Material in this Action.
 11          4.14 Professional Vendors: persons or entities that provide litigation support
 12   services (e.g., e-discovery services, photocopying, videotaping, translating, preparing
 13   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
 14   medium) and their employees and subcontractors.
 15          4.15 Protected Material: any Disclosure or Discovery Material designated as
 16   “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.”
 17          4.16 Receiving Party: any Party or Non-Party that receives Disclosure or Dis-
 18   covery Material from a Producing Party.
 19   5.     SCOPE
 20          The protections conferred by this Stipulation and Order cover not only Protected
 21   Material (as defined above), but also (1) any information copied or extracted from Pro-
 22   tected Material; (2) all copies, excerpts, summaries, or compilations of Protected Ma-
 23   terial; and (3) any testimony, conversations, or presentations by Parties or their Counsel
 24   that might reveal Protected Material.
 25          Any use of Protected Material at trial shall be governed by the orders of the trial
 26   judge and other applicable authorities. This Order does not govern the use of Protected
 27   Material at trial.
 28

      Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                 5           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 6 of 16 Page ID #:109




  1   6.       DURATION
  2            Once a case proceeds to trial, information designated as CONFIDENTIAL or
  3   maintained pursuant to this protective order used or introduced as an exhibit at trial
  4   becomes public and will be presumptively available to all members of the public, in-
  5   cluding the press, unless compelling reasons supported by specific factual findings to
  6   proceed otherwise are made to the trial judge before the trial. See Kamakana, 447 F.3d
  7   at 1180-81 (distinguishing “good cause” showing for sealing documents produced in
  8   discovery from “compelling reasons” standard when merits-related documents are part
  9   of court record). The terms of this protective order do not extend beyond the com-
 10   mencement of the trial.
 11   7.       DESIGNATING PROTECTED MATERIAL
 12            7.1 Exercise of Restraint and Care in Designating Material for Protection.
 13   Each Party or Non-Party that designates information or items for protection under this
 14   Order must take care to limit any such designation to specific material that qualifies
 15   under the appropriate standards. The Designating Party must designate for protection
 16   only those parts of material, documents, items or oral or written communications that
 17   qualify so other portions of the material, documents, items or communications for
 18   which protection is not warranted are not swept unjustifiably within the ambit of this
 19   Order.
 20            Mass, indiscriminate, or routinized designations are prohibited. Designations
 21   that are shown to be clearly unjustified or that have been made for an improper purpose
 22   (e.g., to unnecessarily encumber the case development process or to impose unneces-
 23   sary expenses and burdens on other parties) may expose the Designating Party to sanc-
 24   tions.
 25            If it comes to a Designating Party’s attention that information or items it desig-
 26   nated for protection do not qualify for protection, that Designating Party must promptly
 27   notify all other Parties it is withdrawing the inapplicable designation.
 28

      Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                 6           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 7 of 16 Page ID #:110




  1         7.2 Manner and Timing of Designations. Except as otherwise provided in this
  2   Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
  3   qualifies for protection under this Order must be clearly so designated before the ma-
  4   terial is disclosed or produced.
  5         Designation in conformity with this Order requires:
  6             (a) for information in documentary form (e.g., paper or electronic docu-
  7   ments, but excluding transcripts of depositions or other pretrial or trial proceedings),
  8   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (herein-
  9   after “CONFIDENTIAL legend”) or “CONFIDENTIAL–ATTORNEYS’ EYES
 10   ONLY” (hereinafter “CONFIDENTIAL–ATTORNEYS’ EYES ONLY legend”) to
 11   each page that contains protected material. If only a portion of the material on a page
 12   qualifies for protection, the Producing Party also must clearly identify the protected
 13   portion(s) (e.g., by making appropriate markings in the margins).
 14         A Party or Non-Party that provides original documents for inspection need not
 15   designate them for protection until after the inspecting Party has indicated which doc-
 16   uments it would like copied and produced. During the inspection and before the desig-
 17   nation, the material provided for inspection shall be deemed “CONFIDENTIAL–AT-
 18   TORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it
 19   wants copied and produced, the Producing Party must determine which documents, or
 20   portions thereof, qualify for protection under this Order. Then, before producing the
 21   specified documents, the Producing Party must affix the “CONFIDENTIAL or CON-
 22   FIDENTIAL–ATTORNEYS’ EYES ONLY legend” to each page that contains Pro-
 23   tected Material. If only a portion of the material on a page qualifies for protection, the
 24   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 25   appropriate markings in the margins).
 26

 27

 28

      Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                               7            No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 8 of 16 Page ID #:111




  1              (b) for testimony in depositions that the Designating Party identifies the Dis-
  2   closure or Discovery Material on the record, before the close of the deposition all pro-
  3   tected testimony.
  4              (c) for information produced in some form other than documentary and for
  5   any other tangible items, that the Producing Party affix in a prominent place on the
  6   exterior of the container or containers in which the information is stored the legend
  7   “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY.” If only a
  8   portion or portions of the information warrants protection, the Producing Party, to the
  9   extent practicable, shall identify the protected portion(s).
 10         7.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent fail-
 11   ure to designate qualified information or items does not, standing alone, waive the Des-
 12   ignating Party’s right to secure protection under this Order for such material. Upon
 13   timely correction of a designation, the Receiving Party must make reasonable efforts
 14   to assure that the material is treated in accordance with the provisions of this Order.
 15   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16         8.1. Timing of Challenges. Any Party or Non-Party may challenge a designation
 17   of confidentiality at any time consistent with the Court’s Scheduling Order.
 18         8.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 19   process under Local Rule 37-1 et seq.
 20         8.3 Joint Stipulation. Any challenge submitted shall be via a joint stipulation
 21   under Local Rule 37-2.
 22         8.4 The burden of persuasion in any such challenge proceeding shall be on the
 23   Designating Party. Unless the Designating Party has waived or withdrawn the confi-
 24   dentiality designation, all parties shall continue to afford the material in question the
 25   level of protection to which it is entitled under the Producing Party’s designation until
 26   the Court rules on the challenge.
 27

 28

      Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                                8           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 9 of 16 Page ID #:112




  1   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         9.1 Basic Principles. A Receiving Party may use Protected Material that is dis-
  3   closed or produced by another Party or by a Non-Party in this Action only for prose-
  4   cuting, defending, or attempting to settle. Such Protected Material may be disclosed
  5   only to the categories of persons and under the conditions described in this Order.
  6   When the Action has been terminated, a Receiving Party must comply with section of
  7   this Order titled below “FINAL DISPOSITION.”
  8         Protected Material must be stored and maintained by a Receiving Party at a lo-
  9   cation and in a secure manner that ensures that access is limited to the persons author-
 10   ized under this Order.
 11         9.2 Disclosure of “CONFIDENTIAL” Information or Items. a Receiving
 12   Party may disclose any information or item designated “CONFIDENTIAL” to:
 13             (a) the Receiving Party’s Outside Counsel of Record, and the staff and em-
 14   ployees of the Outside Counsel of Record to whom it is reasonably necessary to dis-
 15   close the information for this Action;
 16             (b) the officers, directors, and employees (including House Counsel) of the
 17   Receiving Party to whom disclosure is reasonably necessary for this Action;
 18             (c) Professional Vendors and Experts (as defined in this Order) of the Re-
 19   ceiving Party to whom disclosure is reasonably necessary for this Action and who have
 20   signed the “Acknowledgment and Agreement to Be Bound” (see Exhibit A)
 21             (d) the court and its personnel;
 22             (e) court reporters and their staff;
 23             (f) professional jury or trial consultants, mock jurors, and other vendors to
 24   whom disclosure is reasonably necessary for this Action and who have signed the “Ac-
 25   knowledgment and Agreement to Be Bound” (see Exhibit A);
 26             (g) the author or recipient of a document containing the information or a
 27   custodian or other person who otherwise possessed or knew the information;
 28

      Stipulated Protective Order                         Marine and Bond Ins. v. Hubbell
                                                9         No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 10 of 16 Page ID #:113




   1             (h) during their depositions or when testifying under penalty of perjury in
   2   other ways such as in declarations, non-party witnesses, and attorneys for non-party
   3   witnesses, in the Action, to whom disclosure is reasonably necessary, will not be per-
   4   mitted to access, view or keep any confidential information unless they sign the “Ac-
   5   knowledgment and Agreement to Be Bound” (Exhibit A). Pages of transcribed depo-
   6   sition testimony or exhibits to depositions that reveal Protected Material may be sepa-
   7   rately bound by the court reporter and may not be disclosed to anyone except as per-
   8   mitted under this Stipulated Protective Order; and
   9             (i) any mediators or settlement officers and their supporting personnel mu-
  10   tually agreed upon by the parties engaged in settlement discussions.
  11             9.3   Disclosure of “CONFIDENTIAL–ATTORNEYS’ EYES ONLY”
  12   Information or Items. Unless otherwise ordered by the court or permitted in writing
  13   by the Designating Party, a Receiving Party may only disclose information or items
  14   designated “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” to:
  15         (a) the Receiving Party’s Outside Counsel of Record, and the staff and employ-
  16   ees of the Outside Counsel of Record to whom it is reasonably necessary to disclose
  17   the information for this Action;
  18         (b) Professional Vendors and Experts (as defined in this Order) of the Receiving
  19   Party to whom disclosure is reasonably necessary for this Action and who have first
  20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) prior to re-
  21   ceiving any information or items. The Receiving Party must, within a reasonable time
  22   frame following the formal engagement of services by a Professional Vendor or Expert,
  23   send an email to the Designating Party’s outside counsel of record attaching a copy of
  24   the signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25         (c) the court and its personnel;
  26         (d) court reporters and their staff;
  27

  28

       Stipulated Protective Order                          Marine and Bond Ins. v. Hubbell
                                                10          No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 11 of 16 Page ID #:114




   1         (e) professional jury or trial consultants, mock jurors, and other vendors to
   2   whom disclosure is reasonably necessary for this Action and who have first signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4         (f) the author or recipient of a document containing the information or a custo-
   5   dian or other person shown, in written or oral evidence, or foundation laid in deposi-
   6   tion testimony, to have otherwise possessed or known the information;
   7         (g) during their depositions, witnesses and attorneys for witnesses in the Action
   8   to whom disclosure is reasonably necessary, provided: (1) no Party or Non-Party ob-
   9   jects to the proposed disclosure to the witness or attorney for the witness; (2) the de-
  10   posing party requests that the witness sign the form attached as Exhibit A; (3) prior to
  11   any disclosure, the deposing party consults with the Designating Party and counsel
  12   participating in the deposition to determine whether a Party or Non-Party objects to the
  13   disclosure; and (4) the witness and his or her attorney may keep no confidential infor-
  14   mation unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
  15   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
  16   transcribed deposition testimony or exhibits to depositions that reveal Protected Mate-
  17   rial may be separately bound by the court reporter and may not be disclosed to anyone
  18   except as permitted under this Stipulated Protective Order; and
  19         (h) any mediator or settlement officer, and their supporting personnel, mutually
  20   agreed upon by the parties engaged in settlement discussions.
  21   10.   PROTECTED          MATERIAL         SUBPOENAED           OR     ORDERED
  22   PRODUCED IN OTHER LITIGATION
  23         If a Party is served with a subpoena or a court order issued in other litigation that
  24   compels disclosure of any information or items designated as “CONFIDENTIAL,” that
  25   Party must:
  26             (a) promptly notify in writing the Designating Party. Such notification shall
  27   include a copy of the subpoena or court order;
  28

       Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                                11           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 12 of 16 Page ID #:115




   1                (b) promptly notify in writing the party who caused the subpoena or order to
   2   issue in the other litigation that some or the material covered by the subpoena or order
   3   is subject to this Protective Order. Such notification shall include a copy of this Stipu-
   4   lated Protective Order; and
   5                (c) cooperate regarding all reasonable procedures sought to be pursued by
   6   the Designating Party whose Protected Material may be affected. If the Designating
   7   Party timely seeks a protective order, the Party served with the subpoena or court order
   8   shall produce no information designated as “CONFIDENTIAL” before a determination
   9   by the court from which the subpoena or order issued, unless the Party has obtained the
  10   Designating Party’s permission. The Designating Party shall bear the burden and ex-
  11   pense of seeking protection in that court of its confidential material and nothing in these
  12   provisions should be construed as authorizing or encouraging a Receiving Party in this
  13   Action to disobey a lawful directive from another court.
  14   11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  15   PRODUCED IN THIS LITIGATION
  16            (a) The terms of this Order apply to information produced by a Non-Party and
  17   designated as “CONFIDENTIAL or “CONFIDENTIAL-ATTORNEYS’ EYES
  18   ONLY.” Such information produced by Non-Parties in this litigation is protected by
  19   the remedies and relief provided by this Order. Nothing in these provisions should be
  20   construed as prohibiting a Non-Party from seeking additional protections.
  21            (b) if a Party is required, by a valid discovery request, to produce a Non-Party’s
  22   confidential information in its possession, and the Party is subject to an agreement with
  23   the Non-Party not to produce the Non-Party’s confidential information, then the Party
  24   shall:
  25                (1) promptly notify in writing the Requesting Party and the Non-Party that
  26   some or the information requested is subject to a confidentiality agreement with a Non-
  27   Party;
  28

       Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                  12          No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 13 of 16 Page ID #:116




   1              (2) promptly provide the Non-Party with a copy of the Stipulated Protective
   2   Order, the discovery request(s), and a reasonably specific description of the infor-
   3   mation requested; and
   4              (3) make the information requested available for inspection by the Non-
   5   Party, if requested.
   6              (c) If the Non-Party fails to seek a protective order within 14 days of receiv-
   7   ing the notice and information, the Receiving Party may produce the Non-Party’s con-
   8   fidential information responsive to the discovery request. If the Non-Party timely seeks
   9   a protective order, the Receiving Party shall produce no information in its possession
  10   or control subject to the confidentiality agreement with the Non-Party before a deter-
  11   mination by the court. Absent a court order to the contrary, the Non-Party shall bear
  12   the burden and expense of seeking protection in this court of its Protected Material.
  13   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
  14         MATERIAL
  15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  16   Protected Material to any person or in any circumstance not authorized under this Stip-
  17   ulated Protective Order, the Receiving Party must immediately (a) notify in writing the
  18   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
  19   unauthorized copies of the Protected Material, (c) inform the person or persons to
  20   whom unauthorized disclosures were made of all the terms of this Order, and (d) re-
  21   quest such person or persons to execute the “Acknowledgment an Agreement to Be
  22   Bound” attached as Exhibit A.
  23   13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
  24          OTHERWISE PROTECTED MATERIAL
  25         When a Producing Party gives notice to Receiving Parties that certain inadvert-
  26   ently produced material is subject to a claim of privilege or other protection, the obli-
  27   gations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
  28

       Stipulated Protective Order                           Marine and Bond Ins. v. Hubbell
                                                13           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 14 of 16 Page ID #:117




   1   26(b)(5)(B). This provision is not intended to modify whatever procedure may be es-
   2   tablished in an e-discovery order that provides for production without prior privilege
   3   review. Under Federal Rule of Evidence 502(d) and (e), insofar as the parties agree on
   4   the effect of disclosure of a communication or information covered by the attorney-
   5   client privilege or work product protection, the parties may incorporate their agreement
   6   in the stipulated protective order submitted.
   7   14.   MISCELLANEOUS
   8         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
   9   person to seek its modification by the Court.
  10         14.2 Right to Assert Other Objections. By stipulating to the entry of this Pro-
  11   tective Order, no Party waives any right it otherwise would have to object to disclosing
  12   or producing any information or item on any ground not addressed in this Stipulated
  13   Protective Order. Similarly, no Party waives any right to object on any ground to use
  14   in evidence of the material covered by this Protective Order.
  15         14.3 Filing Protected Material. A Party that seeks to file under seal any Pro-
  16   tected Material must comply with Local Civil Rule 79-5. Protected Material may only
  17   be filed under seal under a court order authorizing sealing the specific Protected Mate-
  18   rial. If a Party’s request to file Protected Material under seal is denied by the court, then
  19   the Receiving Party may file the information in the public record unless otherwise in-
  20   structed by the court.
  21   15.   FINAL DISPOSITION
  22         After the final disposition of this Action, within 60 days of a written request by
  23   the Designating Party, each Receiving Party must return all Protected Material to the
  24   Producing Party or destroy such material. As used in this subdivision, “all Protected
  25   Material” includes all copies, abstracts, compilations, summaries, and any other format
  26   reproducing or capturing the Protected Material. Whether the Protected Material is re-
  27

  28

       Stipulated Protective Order                            Marine and Bond Ins. v. Hubbell
                                                 14           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 15 of 16 Page ID #:118




   1   turned or destroyed, the Receiving Party must submit a written certification to the Pro-
   2   ducing Party (and, if not the same person or entity, to the Designating Party) by the 60-
   3   day deadline that (1) identifies (by category, where appropriate) all the Protected Ma-
   4   terial returned or destroyed and (2) affirms that the Receiving Party has retained no
   5   copies, abstracts, compilations, summaries or any other format reproducing or captur-
   6   ing the Protected Material. Notwithstanding this provision, Counsel may retain an ar-
   7   chival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   8   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attor-
   9   ney work product, and consultant and expert work product, even if such materials con-
  10   tain Protected Material. Any such archival copies that contain or constitute Protected
  11   Material remain subject to this Protective Order.
  12   16.   VIOLATION
  13         Any violation of this Order may be punished by appropriate measures including,
  14   without limitation, contempt proceedings or monetary sanctions.
  15

  16   For good cause shown, it is SO ORDERED.
  17

  18
       Dated: June 11, 2020               ________________________________
  19
                                          JOHN D. EARLY
  20                                      United States Magistrate Judge
  21

  22

  23

  24

  25

  26

  27

  28

       Stipulated Protective Order                          Marine and Bond Ins. v. Hubbell
                                               15           No. 8:20-cv-00067-JVS-(JDEx)
Case 8:20-cv-00067-JVS-JDE Document 18 Filed 06/11/20 Page 16 of 16 Page ID #:119




   1
                                         Exhibit A
   2                      Acknowledgment and Agreement to be Bound
   3   I,___________________________ [print or type name, business, full address, phone
   4   number and email], declare under penalty of perjury I have read in its entirety and
   5   understand the Stipulated Protective Order issued by the United States District Court
   6   for the Central District of California in the lawsuit Marine and Bond Insurance Agency,
   7   Inc., v. Hubble Case No. 8:20-cv-00067-JVS-(JDEx). I agree to comply with and to be
   8   bound by this Stipulated Protective Order, and I understand and acknowledge that
   9   failure to so comply could expose me to sanctions, punishment, and contempt of court.
  10

  11   I solemnly promise I will not disclose any information or item subject to this Stipulated
  12   Protective Order to any person or entity except in strict compliance with this Order. I
  13   further agree to submit to the jurisdiction of the United States District Court for the
  14   Central District of California to enforce the terms of this Stipulated Protective Order,
  15   even if such enforcement proceedings occur after termination, and I appoint
  16   __________________________________ [print or type name, business, full address,
  17   phone number and email] as my California agent for service of process in connection
  18   with this action or any proceedings related to enforcement of this Stipulated Protective
  19   Order.
  20

  21   Date: ______________________________________
  22   City and State where sworn and signed: ________________________
  23   Printed name: _______________________________
  24

  25   Signature: __________________________________
  26

  27

  28

       Stipulated Protective Order                          Marine and Bond Ins. v. Hubbell
                                               16           No. 8:20-cv-00067-JVS-(JDEx)
